TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00352-CV



In re Waterstone Owners Association, Inc.; Hayman Woods, LLC; HW Waterstone, L.P.;
                           and HW Waterstone GP, LLC




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                          ORDER


PER CURIAM

              Relators, Waterstone Owners Association, Inc.; Hayman Woods, LLC; HW

Waterstone, L.P.; and HW Waterstone GP, LLC, filed a petition for writ of mandamus and a

motion for emergency stay of two trial-court orders. The motion to stay requests that this Court

stay the operation of the trial court’s May 15, 2018 disqualification order and its May 15, 2018

order compelling certain relators to produce a privilege log and respond to discovery. We grant

the motion to stay in part. We temporarily stay the trial court’s disqualification order, pending

further order of this Court. See Tex. R. App. P. 52.10(b). We also temporarily stay in part the

trial court’s order compelling document production by May 29, 2018, pending further order of

this Court. See id. We do not stay production of a privilege log compliant with Texas Rule of

Civil Procedure 193.3.
               Further, we request that the real parties in interest file a response to the mandamus

petition no later than June 5, 2018.

               It is so ordered May 24, 2018.



Before Justices Puryear, Pemberton, and Bourland




                                                 2